Citation Nr: 1749145	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals associated with a rib injury.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2013 the Veteran testified at the RO before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the record. 

When this case was previously before the Board in June 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issues of entitlement to service connection for a lung disability, to include as the result of exposure to asbestos, and service connection for Alzheimer's disease and dementia, to include as due to traumatic brain injury (TBI) were also remanded by the Board in June 2016.  In a March 2017 rating decision, service connection for Alzheimer's dementia (also claimed as brain disease due to head trauma), diagnosed as major neurocognitive disorder, due to in-service TBI, was granted with an evaluation of 70 percent effective January 5, 2010; and service connection for lung disease due to asbestos exposure was granted with an evaluation of 30 percent effective January 5, 2010.  The Veteran has not disagreed with this decision; these matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  To this point, the Board notes that the March 2017 supplemental statement of the case (SSOC) listed entitlement to service connection for sleep apnea; however, this issue, previously noted by the Board to be encompassed in the claim for service connection for a lung disability, is no longer before the Board.  Id.

The electronic claims file indicates that additional medical records were added after the March 2017 SSOC.  However, these records are not pertinent to the issue of entitlement to service connection for residuals associated with a rib injury, decided below, as they do not show diagnosed residuals associated with a rib injury.  See 38 C.F.R. § 20.1304 (c) (2016).  Accordingly, a waiver RO jurisdiction from the Veteran need not be sought.  In regards to the claim for service connection for an acquired psychiatric disorder, these records are addressed in the remand below.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  These records were reviewed in conjunction with the decision below to ensure thorough analysis of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have residual disability associated with a rib injury.


CONCLUSION OF LAW

The criteria for service connection for residuals associated with a rib injury are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he is entitled to service connection for residuals associated with an in-service rib injury.  As will be explained below, the record establishes that he did not have residual rib injury disabilities at the time the claim for VA disability compensation was filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for residuals associated with a rib injury.

The Veteran was afforded VA examinations in May 2014 in which the examiner(s) noted a diagnosed rib fracture in 1959.  In an addendum in November 2014, a VA examiner stated although the Veteran sustained a fractured left rib in 1959 and stated that he had difficulty breathing, the diagnosis of asthma was more than likely the mitigating factor; there was no current evidence from past X-rays taken in this decade that revealed a rib fracture after 55 years since the original event.  The examiner opined that it was not as likely that the rib fracture sustained in 1959 would result in the residual of difficulty breathing and was at least likely than not related to his current diagnosis of asthma.

Subsequent to the Board's remand, additional VA treatment records were added to the electronic record but did not show diagnosis for residuals associated with a rib injury.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for residuals associated with a rib injury must fail because the most recent medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board acknowledges that the Veteran is competent to testify as to his beliefs that he has residuals associated with a rib injury that are related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of residuals associated with a rib injury, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that he has residuals associated with a rib injury that are etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  For all the foregoing reasons, the claim for service connection for residuals associated with a rib injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for residual disability associated with a rib injury is denied.


REMAND

The Board finds that additional evidentiary development is required before the claim for service connection for an acquired psychiatric disorder is decided.

To this point, the issue of entitlement to service connection for an acquired psychiatric disorder has not been granted, and therefore, remains before the Board on appeal as reflected on the cover page of this decision.

Subsequent to the March 2017 SSOC, which did not include the issue of entitlement to service connection for an acquired psychiatric disorder, additional VA treatment records were added to the electronic record that show diagnoses of posttraumatic stress disorder (PTSD) in July 2017.  As such, remand for VA PTSD examination under the applicable DSM-IV criteria is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA PTSD examination.  Access to the Veteran's electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should address the following:

a) Indicated whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria. 

b) If PTSD is diagnosed, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's PTSD is related to his military service   If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the DSM-IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of any other previous diagnoses of PTSD of record. 

The examiner is asked to address the Veteran's contentions that the stresses associated with serving during the Cuban missile crisis caused a current psychiatric disorder.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


